The opinion of the Court was delivered by
Pooiié, J.
This appeal is from a conviction of breaking aud entering in the night time a dwelling house with intent to kill, and from a ■sentence of imprisonment at hard labor for life; it presents two complaints by bills of exceptions.
1. The defendant complains that he was refused a reasonable extension of time to prepare and jiresent a motion for a new trial.
The facts are that he was convicted on the 12th of April, on which •day the judge announced that he would pass sentence on the 17th of that month.
On that day the defendant moved for further time for his motion, ;and his request was, in our opinion, very properly refused.
There is no merit in the complaint; and members of the bar may rest assured that all attempts to induce this Court to interfere with trial judges in the exercise of their legal discretion, can jirove of no ravail to their clients.
2. The defendant next complains of an order of the judge on motion •of the district attorney, directing the clerk to amend the minutes of the court after the order of appeal had been granted.
In the light of our jurisprudence, the mere statement ol' the complaint is its best answer.
The minutes of his court are absolutely under the control of the .judge, and corrections of the same, so as to make them conform with the facts as they occurred, is not only permissible but it is imperative when the attention of the court is called thereto. State vs. Mason, 32 Ann. 1018; State vs. Teissier, 32 Ann. 1227; State vs. Cox, 33 Ann. 1056.
The trivial character of the grounds supporting this appeal justifies the conclusion that the accused has had a remarkably fair and impartial trial.
Judgment affirmed.